PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MUBEA CARBO TECH GMBH
Application No. 16/091,013
Filed: 3 Oct 2018
For WHEEL FOR A VEHICLE

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.181, filed on July 14, 2022.   

The above-identified application appeared to become abandoned for failure to reply within the meaning of 37 C.F.R § 1.113 in a timely manner to the final Office action mailed June 11, 2021, which set a shortened statutory period for reply of three months.  A first after-final amendment was received on Monday, September 13, 2021 (September 11, 2021 fell on a Saturday), and an advisory action was mailed on September 23, 2021.  A second after-final submission was received on September 29, 2021 in the form of a terminal disclaimer which was accepted the following day (the fee was received earlier on September 13, 2021).  No extensions of time under the provisions of 37 C.F.R § 1.136(a) were obtained, and no additional response was received.  Accordingly, the above-identified application appeared to become abandoned on Tuesday, September 14, 2021.  A notice of abandonment was mailed on May 25, 2022.  

With this petition, Petitioner has alleged that the submission received on September 29, 2021 placed the application in condition for allowance.

The submission of September 29, 2021 has been reviewed by the Examiner and it has been deemed to place this application in condition for allowance.  

Office records show that a one-month extension of time was charged to Deposit Account number 19-3550 on September 2, 2022,  so as to make timely the September 29, 2021 submission.  

Considering the facts and circumstances of the delay at issue, as set forth on petition, it is concluded that Petitioner has met his burden of establishing that a response was timely submitted.  

Accordingly, the petition pursuant to 37 C.F.R. § 1.181(a) is GRANTED.  The holding of abandonment is WITHDRAWN.

The Technology Center will be notified of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the terminal disclaimer received on September 29, 2021 can be processed in due course.


Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning examination procedures or status of the application should be directed to the Technology Center.

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).